Exhibit 10.1




BEFORE THE PUBLIC UTILITIES COMMISSION
OF THE STATE OF CALIFORNIA




Order Instituting Investigation on the Commission’s Own Motion into the Rates,
Operations, Practices, Services and Facilities of Southern California Edison
Company and San Diego Gas & Electric Company Associated with the San Onofre
Nuclear Generating Station Units 2 and 3.
Investigation 12-10-013
(Filed October 25, 2012)
And Related Matters.
Application 13-01-016
Application 13-03-005
Application 13-03-013
Application 13-03-014









SETTLEMENT AGREEMENT AMONG SOUTHERN CALIFORNIA EDISON COMPANY, SAN DIEGO GAS &
ELECTRIC COMPANY, THE ALLIANCE FOR NUCLEAR RESPONSIBILITY, THE CALIFORNIA LARGE
ENERGY CONSUMERS ASSOCIATION, CALIFORNIA STATE UNIVERSITY, CITIZENS OVERSIGHT
DBA COALITION TO DECOMMISSION SAN ONOFRE, THE COALITION OF CALIFORNIA UTILITY
EMPLOYEES, THE DIRECT ACCESS CUSTOMER COALITION, RUTH HENRICKS, THE OFFICE OF
RATEPAYER ADVOCATES, THE UTILITY REFORM NETWORK, AND WOMEN’S ENERGY MATTERS




























Dated: January 30, 2018






1



--------------------------------------------------------------------------------

Exhibit 10.1








The parties to this Agreement are Southern California Edison Company (“SCE”),
San Diego Gas & Electric Company (“SDG&E”), The Alliance for Nuclear
Responsibility (“A4NR”), the California Large Energy Consumers Association
(“CLECA”), California State University (“CSU”), Citizens Oversight dba Coalition
to Decommission San Onofre (“Citizens Oversight”), the Coalition of California
Utility Employees (“CUE”), the Direct Access Customer Coalition (“DACC”), Ruth
Henricks, The Office of Ratepayer Advocates (“ORA”), The Utility Reform Network
(“TURN”), and Women’s Energy Matters (“WEM”). SCE and SDG&E are referred to
herein as the “Utilities”; A4NR, CLECA, CSU, Citizens Oversight, CUE, DACC, Ruth
Henricks, ORA, TURN, and WEM are referred to herein as “Intervenors”; and the
parties collectively are referred to herein as the “Parties.”


The Parties agree to settle all claims, allegations, and liabilities in the
Order Instituting Investigation Regarding San Onofre Nuclear Generating Station
Units 2 and 3, I.12-10-013, and all proceedings consolidated with it (including
A.13-01-016, A.13-03-005, A.13-03-013, and A.13-03-014) (collectively, the
“OII”) on the following terms and conditions, which shall become effective only
if the California Public Utilities Commission (“Commission”) approves this
Agreement, as more fully described below.


The Parties have entered into this Agreement as a compromise of disputed claims
in order to minimize the time, expense, and uncertainty of further regulatory
proceedings. The Parties agree to the following terms and conditions as a
complete and final resolution of all issues in the OII. For the avoidance of
doubt, this Agreement, if approved by the Commission, constitutes a complete and
final resolution of all issues identified in the May 9, 2016, ruling of
Commissioner Sandoval and Administrative Law Judge (“ALJ”) Bushey, the December
13, 2016, ruling of Commissioner Sandoval and ALJ Houck, and the October 10,
2017, and January 8, 2018, rulings of Commissioner Picker and ALJ Houck.


This Agreement constitutes the sole agreement among or between the settling
Parties concerning the subject matter of this Agreement, except (1) SCE and
SDG&E have entered into the Utility Shareholder Agreement (as defined below),
and (2) SCE, Citizens Oversight, Ruth Henricks, and certain other parties have
entered into the Federal Court Agreement (as defined below).


The Parties shall jointly submit this Agreement to the Commission for approval.
I. DEFINITIONS
1.1.
Capitalized terms not defined in this Agreement have the meanings defined in the
2014 Agreement.

1.2.
2014 Agreement: SONGS OII Amended and Restated Settlement Agreement Between
Southern California Edison Company, San Diego Gas & Electric Company, the Office
of Ratepayer Advocates, The Utility Reform Network, Friends of the Earth, and
the



2



--------------------------------------------------------------------------------

Exhibit 10.1




Coalition of California Utility Employees, dated September 23, 2014, approved in
Commission Decision 14-11-040.
1.3.
AFR: The application for rehearing of Decision 14-11-040 filed by Ruth Henricks
and the Coalition to Decommission San Onofre on December 18, 2014.

1.4.
Agreement: This document.

1.5.
Agreement Date: The date by which this Agreement has been executed by all
Parties.

1.6.
ALJ: Administrative Law Judge.

1.7.
Approval Date: The effective date of a Commission decision approving this
Agreement.

1.8.
Cessation Date: The date as of which the combined remaining balance of the SONGS
regulatory assets of the Utilities equals $775 million (excluding deferred tax
assets). The Cessation Date is estimated to be December 19, 2017, assuming the
Commission approves in the ERRA Proceeding SCE’s proposal to apply the DOE
Proceeds to reduce SCE’s SONGS regulatory assets, in which case SCE’s SONGS
regulatory assets will equal $624 million (excluding deferred tax assets) and
SDG&E’s SONGS regulatory assets will equal $151 million. In the event the
Commission does not approve SCE’s proposal in the ERRA Proceeding to apply the
DOE Proceeds to reduce SCE’s SONGS regulatory assets, the Cessation Date is
estimated to be April 21, 2018, in which case SCE’s SONGS regulatory assets will
equal $636 million (excluding deferred tax assets) and SDG&E’s SONGS regulatory
assets will equal $139 million.

1.9.
CFBA: Either Utility’s Cost of Financing Balancing Account. SCE’s CFBA was
effective February 25, 2015, through Advice Letter 3169-E. SDG&E’s CFBA was
effective April 26, 2015, through Advice Letter 2718-E.

1.10.
Commission Approval: A decision of the Commission approving this Agreement.

1.11.
DOE Proceeds: $71.555 million, representing a portion of the amounts that SCE
received from the United States Department of Energy in settlement of the DOE
Spent Fuel Litigation.

1.12.
DOE Spent Fuel Litigation: Claims pursued by SCE on behalf of itself and the
other SONGS owners against the United States Department of Energy regarding the
agency’s failure to provide for a permanent storage facility for nuclear spent
fuel produced by SONGS.

1.13.
ERRA Proceeding: Application 16-04-001, in which SCE seeks a Commission finding
that its procurement-related and other operations for the record period January
1 through December 31, 2015, complied with its adopted procurement plan, and
other relief, including application of the DOE Proceeds to reduce SCE's SONGS
regulatory assets.



3



--------------------------------------------------------------------------------

Exhibit 10.1




1.14.
Federal Court Agreement: The agreement among SCE, Citizens Oversight, Ruth
Henricks et al., dated January 30, 2018, to effectuate the dismissal with
prejudice and conclusively resolve the actions styled as Citizens Oversight,
Inc., et al. v. CPUC, et al., No 15-55762 (9th Cir. 2015) and Citizens
Oversight, Inc., et al. v. California Public Utilities Commission, et al., No.
3:14-cv-02703 (S.D. Cal. 2014).

1.15.
Implementation Date: The date on which the rate change resulting from this
Agreement is implemented by the Utilities in accordance with Section 3.3 of this
Agreement.

1.16.
MNLMA: Either Utility’s Mitsubishi Net Litigation Memorandum Account.

1.17.
NFCIMA: Either Utility’s Nuclear Fuel Cancellation Incentive Memorandum Account.

1.18.
NGBA: SDG&E’s Non-Fuel Generation Balancing Account.

1.19.
NNLMA: Either Utility’s NEIL Net Litigation Memorandum Account.

1.20.
Nuclear Decommissioning Trusts: The trusts established by the Utilities and
approved by the Commission pursuant to the Nuclear Facilities Decommissioning
Act of 1985, Cal. Pub. Util. Code Sec. 8321 et seq.

1.21.
Nuclear Fuel: All assets to which the Utilities hold title containing uranium
products designed to be used as fuel for a nuclear reactor, in whatever form,
including U3O8, UF6, enriched uranium product, and conversion and enrichment
services required to produce and sell those products.

1.22.
Overcollection Amount: All SONGS Costs collected in rates on or after the
Cessation Date and before the Implementation Date.

1.23.
PFMs: The petitions for modification of Decision 14-11-040 filed by A4NR on
April 27, 2015 (as amended on May 26, 2015), and by ORA on August 11, 2015.

1.24.
Power Charge Indifference Adjustment (“PCIA”): As stated in Commission Decision
16-09-044, a charge “assessed by a utility on departing load customers to cover
generation costs incurred on that customer’s behalf before the customer decided
to leave bundled service.”

1.25.
Refund End Date: The date of the Utility’s next scheduled rate change following
the Implementation Date. The Refund End Date will occur as soon as practical
after the Approval Date. If the Approval Date occurs prior to October 1, 2018,
the Refund End Date will occur no later than January 1, 2019.

1.26.
SONGS: San Onofre Nuclear Generating Station Units 2 and 3.

1.27.
SONGSOMA: Either Utility’s SONGS Outage Memorandum Account.



4



--------------------------------------------------------------------------------

Exhibit 10.1




1.28.
SONGS Costs: Base Plant, M&S Investment, Nuclear Fuel Investment, and CWIP
authorized to be recovered under the 2014 Agreement.

1.29.
SONGS DA Ratemaking Consensus Protocol: The Direct Access Customer Ratemaking
Consensus Protocol for SONGS Outage and Retirement, an agreement among SCE,
SDG&E, CLECA, the Alliance for Retail Energy Markets, and DACC to ensure that
the PCIA continues to achieve bundled customer indifference and that the impacts
of the SONGS outages and retirement are borne by bundled and departing load
customers equitably and symmetrically, as approved by the Commission in Decision
14-05-003.

1.30.
SONGS Regulatory Assets:

(a) For SCE, consistent with the manner in which SCE has previously reported to
the Commission, SONGS Regulatory Assets are defined as the Net Book Value of
Base Plant, CWIP, M&S Investment and Nuclear Fuel Investment, equal to $624
million as of December 19, 2017, assuming the Commission approves in the ERRA
Proceeding SCE’s proposal to apply the DOE Proceeds to reduce SCE’s SONGS
Regulatory Assets.
(b)
In the case of SDG&E, consistent with the manner in which SDG&E has previously
reported to the Commission, SONGS Regulatory Assets are defined as the present
value of the future revenues expected to be provided to recover the allowable
cost of that abandoned plant and return on investment, if any, shall be reported
as a separate new asset. The discount rate used to compute the present value is
SDG&E’s incremental borrowing rate. As of December 19, 2017, SDG&E’s SONGS
Regulatory Assets are equal to $151 million.

1.31
SONGS Revenue Requirement: The total amount of revenue required to recover SONGS
Costs and associated income and property taxes (including the effect of deferred
taxes), including a return on those investments and depreciation expenses
determined in accordance with the 2014 Agreement.

1.32.
STAMA: Either Utility’s SONGS Technical Assistance Memorandum Account. SCE’s
STAMA was established on July 17, 2013, through Advice Letter 2922-E. SDG&E’s
STAMA was established on July 17, 2013, through Advice Letter 2502-E.

1.33.
Utility/Utilities: SCE and SDG&E, or either of them.

1.34.
Utility Shareholder Agreement: The agreement between SCE and SDG&E (and their
respective parent companies), dated January 10, 2018, which allocates
responsibility for the financial provisions of this Agreement between SCE
shareholders and SDG&E shareholders.

II.     RECITALS


5



--------------------------------------------------------------------------------

Exhibit 10.1




2.1.
On November 25, 2014, the Commission issued Decision 14-11-040 approving the
2014 Agreement pursuant to Rule 12.1(d) of the Commission’s Rules.

2.2.
On November 26, 2014, SCE filed Advice Letter 3139-E, which implemented the 2014
Agreement, including a proposal for the disposition of amounts received from
Mitsubishi Heavy Industries, Ltd. and its affiliates (“MHI”) in 2012, in
relation to the SONGS outages, in accordance with Section 4.11 of the 2014
Agreement. Per action of the Energy Division, Advice Letter 3139-E was made
effective as of January 1, 2015.

2.3.
On November 26, 2014, SDG&E filed Advice Letters 2672-E, 2675-E and 2676-E,
which implemented the 2014 Agreement in rates as of January 1, 2015, and
established three new regulatory accounts (the NNLMA, the MNLMA and the NFCIMA).
Advice Letter 2672-E also included the disposition of amounts received from MHI
in 2012, in relation to the SONGS outages, in accordance with Section 4.11 of
the 2014 Agreement, as part of the NGBA year-end balance. Per action of the
Energy Division, Advice Letter 2672-E was made effective as of January 1, 2015.

2.4.
On December 18, 2014, Ruth Henricks and the Coalition to Decommission San Onofre
filed the AFR.

2.5.
On February 9, 2015, SCE filed a Late-Filed Notice of Ex Parte Communication
pursuant to Rule 8.4 of the Commission’s Rules of Practice and Procedure
regarding a meeting on March 26, 2013, between the then-Commission President and
an SCE Executive Vice President.

2.6.
On April 27, 2015 (as amended on May 26, 2015), A4NR filed a petition to modify
Decision 14-11-040 based on the Late-Filed Notice. On June 24, 2015, TURN filed
a response supporting A4NR’s petition. On August 11, 2015, ORA also filed a
petition to modify Decision 14-11-040.

2.7.
On December 8, 2015, the Commission issued Decision 15-12-016, finding that
SCE committed eight violations of Rule 8.4 and two violations of Rule 1.1 of the
Commission’s Rules. The Commission imposed a penalty on SCE for those rule
violations in the total amount of $16,740,000. No violations were alleged to
have been committed by SDG&E; no penalties were assessed on SDG&E.

2.8.
In Decision 15-12-016, the Commission did not determine the impact, if any, of
SCE’s rule violations on the OII settlement negotiations or on the Commission’s
approval of the 2014 Agreement.

2.9.
On February 22, 2016, SCE filed Advice Letter 3367-E, which proposed the
disposition of amounts received from Nuclear Electric Insurance Limited (“NEIL”)
in accordance with Section 4.11 of the 2014 Agreement. Per action of the Energy
Division, Advice Letter 3367-E was made effective as of March 23, 2016.



6



--------------------------------------------------------------------------------

Exhibit 10.1




2.10.
On February 24, 2016, SDG&E filed Advice Letter 2859-E, which proposed the
disposition of amounts received from NEIL in accordance with Section 4.11 of the
2014 Agreement. Per action of the Energy Division, Advice Letter 2859-E was made
effective as of March 25, 2016.

2.11.
On April 1, 2016, SCE filed its application in the ERRA Proceeding, in which it
requested that the Commission approve the application of the DOE Proceeds to
reduce SCE's SONGS regulatory assets.

2.12.
On May 9, 2016, Commissioner Sandoval and ALJ Bushey issued a ruling reopening
the record in the OII and ordering briefing on whether the 2014 Agreement met
the Commission’s standard for approving such agreements under Rule 12.1 of the
Commission’s Rules.

2.13.
On November 2, 2016, SCE filed Advice Letter 3499-E seeking approval of SCE’s
2017 revenue requirement for the 2014 Settlement Agreement. SCE’s SONGS Revenue
Requirement for 2017 was $236.937 million.

2.14.
On November 7, 2016, SDG&E filed Advice Letter 2989-E, in which it requested
approval of SDG&E’s 2017 revenue requirement for the 2014 Settlement Agreement.
SDG&E’s SONGS Revenue Requirement for 2017 was $38.0 million. Advice Letter
2989-E also requested that the Commission approve the application of SDG&E’s
share of certain proceeds from DOE Spent Fuel Litigation to reduce SDG&E’s SONGS
regulatory assets. Per action of the Energy Division, Advice Letter 2989-E was
made effective as of December 8, 2016.

2.15.
On December 13, 2016, Commissioner Sandoval and ALJ Houck issued a ruling
ordering the Utilities and the other parties to the OII to meet and confer
regarding the standards for approving settlements under Rule 12.1 of the
Commission’s Rules and regarding procedural actions for the Commission to
consider in ruling on the petitions for modification of its November 25, 2014
decision.

2.16.
In response to the December 13, 2016 ruling, the Parties met and conferred
throughout a significant portion of 2017, including multiple sessions
facilitated by a third-party mediator, but those mediation sessions held in 2017
did not produce any agreement regarding modifying the 2014 Agreement.

2.17.
On October 10, 2017, Commissioner Picker and ALJ Houck issued a ruling proposing
a process for the Commission to reconsider if the 2014 Agreement satisfies Rule
12.1 of the Commission’s Rules, as well as a process for additional testimony,
evidentiary hearings, and briefing regarding cost allocation between ratepayers
and shareholders should the Commission conclude that the 2014 Agreement should
not be retained.

2.18.
On November 7, 2017, SDG&E filed Advice Letter 3139-E, in which it requested
that the Commission approve the application of its share of certain proceeds
from DOE Spent



7



--------------------------------------------------------------------------------

Exhibit 10.1




Fuel Litigation to reduce SDG&E’s SONGS regulatory assets. Per action of the
Energy Division, Advice Letter 3139-E was made effective as of December 18,
2017.
2.19.
The Parties, with the assistance of mediators, thereafter engaged in further
settlement discussions in 2018, including mediated sessions in early January
2018, pursuant to Article 12 of the Commission’s Rules.

2.20.
On January 8, 2018, Commissioner Picker and ALJ Houck issued a ruling setting a
schedule for further proceedings pursuant to the October 10, 2017 ruling and
describing the scope of remaining issues for written testimony and hearings
before the Commission.

2.21.
On January 10, 2018, the Utilities executed the Utility Shareholders Agreement.

2.22.
As of December 31, 2017, the balance in SCE’s STAMA was $3,242.19; the balance
in SCE’s MNLMA was positive $3,988,315.79 (i.e., SONGS Litigation Costs exceeded
SONGS Litigation Recoveries); and the balances in SCE’s NFCIMA and NNLMA were
zero. As of December 31, 2017, the balances in SDG&E’s STAMA, MNLMA, NFCIMA, and
NNLMA were zero.

2.23.
Under the 2014 Settlement, the Utilities’ estimated SONGS Revenue Requirement
from December 19, 2017, to February 1, 2022, is $873 million (nominal).

2.24.
The Utilities have not funded any grants to the University of California
pursuant to Section 4.16 of the 2014 Agreement.

2.25.
The General Recitals described in Sections 2.1 through 2.24 provide factual
background for this Agreement, and the Commission is not asked to confirm the
General Recitals as true per the September 5, 2014 Ruling in this proceeding, at
page 13.

III.     TERMS AND CONDITIONS
3.1.
In consideration of the mutual obligations, promises, covenants, and conditions
in this Agreement, the Parties agree, from and after the Agreement Date, to
support approval by the Commission of this Agreement and not to oppose this
Agreement before any regulatory agency or court of law where this Agreement, its
meaning, or its effect is an issue, and further agree not to take or advocate
for, either directly, or indirectly through another entity or otherwise, any
action that would have the effect of modifying or abrogating the terms of this
Agreement.

3.2.
Cessation of Certain Collections

(a)
As implemented retroactively pursuant to Section 3.3, the Utilities shall
recover SONGS Costs in rates only until the Cessation Date. As implemented
retroactively pursuant to Section 3.3, the Utilities will cease collecting in
rates the revenue requirement associated with all costs and amounts authorized
to be recovered under the existing 2014 Agreement.



8



--------------------------------------------------------------------------------

Exhibit 10.1




(b)
The deferred tax asset recorded by SCE, which is estimated to be $23 million as
of the Cessation Date, is in addition to the SONGS Costs and also will not be
recovered in rates.

(c)
The Utilities shall retain after the Cessation Date all SONGS Costs collected in
rates prior to the Cessation Date. In addition, the Utilities shall retain all
other amounts relating to SONGS collected in rates prior to the Cessation Date,
including without limitation O&M costs, Non-O&M Balancing Account Expenses,
Non-O&M Expenses, the Capital-Related Revenue Requirements for the SGRP for
periods prior to February 1, 2012, and market power purchases (as described in
Section 4.10 of the 2014 Agreement).

(d)
No change shall be made to SCE Advice Letters 3367-E and 3139-E and SDG&E Advice
Letters 2859-E and 2672-E. The Utilities will retain the amounts set forth in
those Advice Letters to offset their SONGS Litigation Costs, as well as the 5%
of the negative balance in the NEIL Outage Memorandum Subaccount pursuant to
Section 4.11(c)(ii) of the 2014 Agreement. The Utilities will retain all amounts
received from MHI in 2017 pursuant to the award issued on March 13, 2017, by the
International Chamber of Commerce International Court of Arbitration (“ICC”) in
ICC Arbitration Case No. 19784/AGF/RD, with the exception of the SDG&E ratepayer
credit as shown in Table 1 of SDG&E Advice Letter 3127-E. The Utilities have
previously credited customers approximately $5 million in proceeds received from
MHI.

(e)
From and after the Cessation Date, the Utilities will not recover Nuclear Fuel
Investment in rates. The Utilities shall retain all proceeds from the sale of
their share of Nuclear Fuel (the City of Riverside having the remaining share),
and no portion of such proceeds shall be credited to customers.

(f)
This Agreement does not affect the disbursal to the Utilities of funds from the
Nuclear Decommissioning Trusts for authorized purposes, including recovery of
costs incurred after June 7, 2013, nor does this Agreement affect future
contributions to the Nuclear Decommissioning Trusts (if any). This Agreement
also does not affect the recovery of costs that are not SONGS Costs, but which
otherwise relate to SONGS, that the Commission has authorized the Utilities to
recover through rates other than as authorized in the 2014 Settlement, i.e.,
costs for activities relating to seismic studies and risks, marine mitigation,
and claims relating to conditions of employment, including worker’s compensation
and employment law claims, relating to events occurring prior to June 7, 2013.
Further, this Agreement does not preclude the Utilities from requesting, or the
Commission from granting, authority to recover in rates costs of third-party
claims for personal injury or property damage, including environmental claims,
arising out of SONGS operations prior to June 7, 2013, it being understood that
the Intervenors reserve the right to oppose any such request.

3.3.
Implementation of Rate Changes



9



--------------------------------------------------------------------------------

Exhibit 10.1




(a)
Within 45 days after the Approval Date, each Utility shall file with the
Commission a Tier 2 advice letter describing the details of the rate changes
resulting from this Agreement, as described in Section 3.3(c).

(b)
Following the Approval Date, the Parties shall coordinate regarding the timing
of the issuance of press releases by the Parties regarding the rate changes
resulting from this Agreement. Such press releases shall describe, among other
things, the amounts being returned to customers as a result of this Agreement
and the average rate decrease by class (e.g., residential CARE, residential
non-CARE). In addition, the Utilities shall describe the impact of this
Agreement on rates by email to customers for whom the Utilities have email
addresses, by social media, and by posting on the official websites of the
Utilities. Parties may make public statements regarding this Agreement, provided
that they do not characterize the Agreement as constituting an admission or
other indication of wrongdoing or imprudence by the Utilities.

(c)
The Utilities shall track the SONGS Revenue Requirement collected in rates from
and after the Cessation Date. In the advice letters described in Section 3.3(a)
of this Agreement, the Utilities shall propose an adjustment to retail rates
starting on the Implementation Date, reflecting (i) the removal of the SONGS
Revenue Requirement from rates prospectively from the Implementation Date, (ii)
a refund to customers of the Overcollection Amount, amortized over the period
starting on the Implementation Date and ending on the Refund End Date, (iii) the
disposition of any balances in the Utilities’ STAMAs, MNLMA, NFCIMAs and NNLMA,
and (iv) a debit to customers of any excess cost savings booked in the
Utilities’ CFBAs, as described in Section 3.8(b). A Utility’s Implementation
Date shall not occur on the same day as any other concurrent rate change for
that Utility. The Utilities may have different Implementation Dates. SCE will
effectuate the refund via a credit to the generation sub-account of the Base
Revenue Requirement Balancing Account, or its successor account. SDG&E will
effectuate the refund via a credit to the NGBA, or its successor account.

3.4.
Greenhouse Gas Research Contributions and Program

(a)
The amount described in Section 4.16 of the 2014 Agreement shall be reduced to a
total amount of $12.5 million ($2 million annually for five years for SCE, and
$500,000 annually for five years for SDG&E) (“New Contribution Amount”). The New
Contribution Amount shall be paid by the Utilities using shareholder funds. The
five-year period shall commence with the approval of the Tier 2 advice letter
described below in Section 3.4(f).

(b)
The New Contribution Amount shall be distributed on the basis of a competitive
grant proposal process to campuses and research institutes of California State
University located in Southern California, provided, however, that grant
recipients may subcontract with other California State University campuses for
specialized expertise. Eligible proposals will focus on development of new
technologies,



10



--------------------------------------------------------------------------------

Exhibit 10.1




methodologies and/or design modifications to reduce or avoid greenhouse gas
(“GHG”) emissions and/or to mitigate the effects of GHG emissions, as well as
research on the integration of renewable resources in rural and/or disadvantaged
communities. CSU grant proposals shall include CSU administrative costs, not to
exceed 10%.
(c)
The program will be administered as part of the Utilities’ existing technology
portfolios to better ensure a path to deployment, to improve coordination with
and avoid duplication of other Utility RD&D efforts, and to limit administrative
expenditures. The program shall not be considered part of the Utilities’
Commission-approved plans under the Electric Program Investment Charge (“EPIC”)
program established by the Commission in Decision 11-12-035 and Decision
12-05-037, or EPIC’s successor, nor shall the program established herein be
required to adhere to the EPIC program’s procedural, programmatic or reporting
rules and requirements.

(d)
It is expected that Utility personnel who are currently engaged in Utility
technology programs shall also be engaged in the competitive grant proposal
process described in Section 3.4(b) of this Agreement, including solicitation of
grants, award of grants, and administration of grants (including any associated
reporting requirements). The costs of such personnel shall continue to be
recovered in full via general rates, EPIC funding, and/or other
Commission-approved programs, and such costs shall not reduce the New
Contribution Amount.

(e)
The Utilities will meet with CSU within 60 days after the Approval Date to
discuss a Program Implementation Plan, including the identification of program
topical areas that support California’s greenhouse gas reduction and avoidance
goals. Within 30 days following such meeting, the Utilities will file and serve
a Tier 2 Advice Letter that describes the process for implementation, a proposed
schedule and forecasted budget.

(f)
Following the completion of the competitive grant proposal process, the
Utilities will file Tier 2 Advice Letters proposing the grants to be awarded, as
well as the expected results, applications, and demonstrations of the chosen
grant projects. The Utilities shall not begin to disburse the funds until the
Energy Division’s approval of such Tier 2 Advice Letters.

(g)
The Utilities will file, and serve, five “Information Only” Annual Reports to
the Energy Division to apprise the Commission of the program’s status. The first
Annual Report shall be filed one year after Commission approval of the Tier 2
advice letter described in Section 3.4(f).

(h)
For the avoidance of doubt, campuses of the University of California shall not
be eligible to participate in the competitive grant proposal process described
in



11



--------------------------------------------------------------------------------

Exhibit 10.1




Section 3.4(b) of this Agreement or otherwise receive any funds pursuant to
Section 3.4 of this Agreement or Section 4.16 of the 2014 Agreement.
3.5.
No Adjustments.

(a)
From and after the Cessation Date, no disallowances, adjustments or offsets of
any kind shall be made to rates in respect of any costs incurred as a result of
the non-operation of SONGS, or in respect of any amounts that customers could
have received in the event that SONGS had continued to operate after June 7,
2013. This limitation includes foregone generation sales revenues; there will be
no future adjustments or disallowances imposed as a result of foregone sales of
SONGS output.

(b)
The provisions of the 2014 Agreement relating to forecasted property taxes (see
2014 Agreement, § 4.3(j)), the savings realized in respect of financing the
SONGS regulatory assets with debt (see 2014 Agreement, § 4.4(a)(ii)), and
amounts received in respect of M&S (see 2014 Agreement, § 4.5(b)) shall be
implemented for periods up to the Cessation Date. For periods after the
Cessation Date, customers will not pay in rates any amounts in respect of
property taxes, financing of the SONGS regulatory assets, or M&S, and for such
periods no disallowances, adjustments, credits or offsets of any kind shall be
made to rates in respect of the provisions of the 2014 Agreement enumerated in
this Section 3.5(b).

(c)
No disallowances, adjustments or offsets of any kind shall be made to rates in
respect of any amounts that the Utilities claimed, or could have claimed, but
did not receive from NEIL and/or MHI in connection with failure of the steam
generators and subsequent permanent shutdown of SONGS.

(d)
No disallowances, adjustments, or offsets of any kind shall be made to rates in
respect of any amounts the Utilities could have received or avoided, but did not
receive or avoid, in respect of the acquisition, sale or other disposition of
Nuclear Fuel Investment or M&S.

(e)
With the exception of nuclear fuel contract cancellation costs, nothing in this
Settlement Agreement constrains the right of parties to seek disallowances for
the recovery of costs related to the decommissioning of SONGS as considered in
current or future Nuclear Decommissioning Cost Triennial Proceedings or any
other related docket.

(f)
Nothing in this Section should be read to prevent any Intervenor from either of
the following:

(i)
Opposing any proposal for the recovery in customer rates of costs that are not
SONGS Costs but otherwise relate to SONGS (as described in Section 3.2(f)) and
which remain subject to approval by the Commission; or



12



--------------------------------------------------------------------------------

Exhibit 10.1




(ii)
Proposing any treatment for the future proceeds from DOE Spent Fuel Litigation.

3.6.
Capital Structure.

(a)
Pursuant to Section 4.4(a) of the 2014 Agreement, SCE and SDG&E financed the
SONGS regulatory assets to be amortized pursuant to the 2014 Agreement with
debt, and such debt was not recognized in determining either Utility’s
ratemaking capital structure. Notwithstanding that the Utilities will cease to
amortize those SONGS regulatory assets from and after the Cessation Date, the
debt borrowed to finance the SONGS regulatory assets that were being amortized
pursuant to the 2014 Agreement will continue to be excluded from both Utilities’
ratemaking capital structure. In addition, from and after the Cessation Date,
the Utilities may exclude from their ratemaking capital structure the after-tax
charge to equity resulting from the implementation of this Agreement.

(b)
Consistent with Section 4.4(b) of the 2014 Agreement, the Parties agree to
support the continued exclusion, from the dates of the Utility’s financing the
SONGS regulatory assets with debt, of the capital financing of those assets in
determining the Utility’s overall AFUDC rate calculation at both the Commission
and the Federal Energy Regulatory Commission, notwithstanding that both
Utilities will cease to amortize the SONGS regulatory assets so financed from
and after the Cessation Date.

3.7.
The PCIA, or any amended and/or successor mechanism adopted by the Commission,
shall include any additional credits provided in this Agreement in accordance
with the SONGS DA Ratemaking Consensus Protocol, to ensure that bundled service
and departing load (i.e., direct access, community aggregation, and community
choice aggregation) customers receive equitable and symmetrical benefits.

3.8.
Closure of Regulatory Accounts.

(a)
The Intervenors agree not to oppose requests by the Utilities to close their
MNLMAs, NFCIMAs, NNLMAs, SONGSOMAs and STAMAs within 45 days after the Approval
Date.

(b)
The Intervenors agree not to oppose requests by the Utilities to close their
CFBAs within 45 days after the Approval Date. For any amounts credited to
ratepayers for savings tracked in the CFBAs between the Cessation Date and
December 31, 2017, a debit shall be recorded by the Utilities. SDG&E will
effectuate the debit via the NGBA or its successor account.

3.9.
Utility Shareholder Agreement.

(a)
The Parties shall not take any position that would collaterally attack the
Utility Shareholder Agreement in any venue.



13



--------------------------------------------------------------------------------

Exhibit 10.1




(b)
In the event that the Commission takes an action that has the effect of
invalidating the Utility Shareholder Agreement, SDG&E may, in its discretion,
withdraw from this Agreement, in which case SCE shall remain a Party to this
Agreement but this Agreement shall be terminated as to SDG&E.

3.10.
Except as expressly provided in this Agreement, the terms and conditions of the
2014 Agreement remain in full force and effect.

IV.     GENERAL PROVISIONS
4.1.
The Parties shall use their best efforts to obtain Commission Approval.
Following the Agreement Date, the Parties shall:

(a)
Jointly file motions requesting that the Commission:

(i)
Approve this Agreement in its entirety without change under Rule 12 of the
Commission’s Rules of Practice and Procedure;

(ii)
Stay all proceedings in the OII pending its decision on the joint motion of the
Parties to approve this Agreement; and

(iii)
Expedite its consideration and approval of this Agreement so as to provide the
benefits of this Agreement as soon as possible;

(b)
Refrain from propounding discovery requests in the OII pending the Commission’s
consideration of the motion for settlement approval. The Parties shall not be
required to respond to any pending discovery requests pending the Commission’s
consideration of the motion for settlement approval. Notwithstanding the
foregoing, ORA cannot waive its statutory discovery rights over any entity
regulated by the Commission as provided by the Public Utilities Code (e.g., Pub.
Util. Code §§ 309.5, 314);

(c)
Support and mutually defend this Agreement in its entirety from and after the
Agreement Date;

(d)
Avoid and abstain from making any collateral attacks on this Agreement or taking
positions in other proceedings that would undermine the effect of this
Agreement;

(e)
Oppose any change to this Agreement proposed by any non-settling party to the
OII, unless all Parties jointly agree to support such change;

(f)
Cooperate reasonably on all submissions, including briefs and notices, necessary
to achieve Commission Approval; and

(g)
Review any Commission decision regarding this Agreement to determine whether the
Commission has conditioned its approval on a material change to this Agreement,
the deletion of a material term of this Agreement, or the addition of a



14



--------------------------------------------------------------------------------

Exhibit 10.1




material term to this Agreement. The Parties agree that any change to, deletion
of, or addition to, Section 1.30 would be material. Any Party unwilling to
accept such material change, deletion, or addition shall so notify the other
Parties within 15 calendar days of issuance of the order by the Commission or
the court. The Parties promptly shall discuss each change, deletion, or addition
found unacceptable, negotiate in good faith to achieve a resolution acceptable
to all Parties, and request Commission or court approval of the resolution so
achieved. Failure to resolve such change, deletion, or addition to the
satisfaction of all Parties within 15 calendar days of notification, or to
obtain Commission or court approval of such resolution, shall entitle any Party
to withdraw from this Agreement by prompt notice to all other Parties; provided,
however, that such withdrawal shall not affect the validity of this Agreement as
to the other Parties.
4.2.
The Parties intend that Commission Approval will constitute a complete and final
resolution of the OII, including all issues raised or that could have been
raised in the AFR and PFMs, and will have the effect set forth in Rule 12.5 of
the Commission’s Rules of Practice and Procedure. Subject to Section 4.1, after
the Agreement Date, the Parties will not assert in any other proceeding
(including, but not limited to, pending SDG&E AL 3127-E and the reasonableness
of nuclear fuel contract cancellation costs in A.16-03-004) positions contrary
to those reflected in this Agreement.

4.3.
Nothing in this Agreement prevents ORA from continuing to advocate for its
litigation positions in A.16-04-001, except that this provision shall not extend
to any opposition to SCE’s position with respect to the DOE litigation proceeds.

4.4.
The Parties intend that this Agreement, as well as Commission Approval, shall
not be a precedent in any other proceeding.

4.5.
The Parties have entered into the stipulations in this Agreement as a compromise
and on the basis that the stipulations not be construed as admissions or
concessions by any Party regarding any fact or matter of law at issue in the
OII. If Commission Approval does not occur, the Parties reserve all rights to
take any position whatsoever regarding any fact or matter of law at issue in the
OII.

4.6.
The Parties agree that no signatory to this Agreement or any employee thereof
assumes any personal liability as a result of this Agreement.

4.7.
If any Party fails to perform its obligations under this Agreement, any other
Party may come before the Commission to pursue a remedy, including enforcement.
Prior to doing so, the Parties shall mediate the issue with the mediator who
assisted with negotiations of the settlement, if the mediator consents.

4.8.
Each Party acknowledges and stipulates that it has agreed to this Agreement
freely, voluntarily, and without any fraud, duress, or undue influence by any
other party. Each Party states that, through its authorized representatives, it
has read and fully understands its rights, privileges, and duties under this
Agreement, including its right to discuss this



15



--------------------------------------------------------------------------------

Exhibit 10.1




Agreement with its legal counsel, and has exercised those rights, privileges,
and duties to the extent deemed necessary.
4.9.
In executing this Agreement, each Party declares and mutually agrees that its
provisions are reasonable, consistent with the law, and in the public interest.

4.10.
This Agreement cannot be amended or modified without the express written and
signed consent of all Parties, including pursuant to the process set forth in
Section 4.1(g).

4.11.
No provision of this Agreement shall be considered waived by any Party unless
such waiver is given in writing. The failure of a Party to insist, in any one or
more instances, on strict performance of any provision of this Agreement or to
take advantage of any of its rights under the Agreement shall not be considered
a waiver of such provision or a relinquishment of such rights in other
instances, but the same shall continue and remain effective.

4.12.
No Party has relied, or presently relies, on any statement, promise, or
representation by any other Party, whether oral or written, except as expressly
set forth in this Agreement. Each Party expressly assumes the risk of any
mistake or misunderstanding of law or fact made by such Party or its authorized
representative in entering into this Agreement.

4.13.
This Agreement shall not be construed against any Party on the basis that such
Party was a drafter of this Agreement.

4.14.
This Agreement may be executed in separate counterparts by the Parties with the
same effect as if all Parties had signed one and the same document. All such
counterparts shall be deemed to be an original and together shall constitute one
and the same Agreement.

4.15.
This Agreement shall become effective and binding on the Parties as of the
Approval Date; provided, however, that Section 4.1 of this Agreement shall
impose obligations on the Parties immediately upon the Agreement Date.

4.16.
This Agreement shall be governed by the laws of the State of California as to
all matters, including but not limited to validity, construction, effect,
performance, and remedies.

4.17.
To the extent this Agreement requires that any Party provide notice to any other
Party, such notice shall be in writing and directed to the signatories to this
Agreement.

V.     EXECUTION
IN WITNESS WHEREOF, the Parties have duly executed this Agreement. The
undersigned represent that they are authorized to sign on behalf of the Party
represented.






16



--------------------------------------------------------------------------------

Exhibit 10.1




SOUTHERN CALIFORNIA EDISON COMPANY


SAN DIEGO GAS & ELECTRIC COMPANY


/s/ R. O. Nichols
/s/ Lee Schavrien
By: Ronald O. Nichols
By: Lee Schavrien
Title: President
Title: Chief Regulatory Officer
Date: January 30, 2018
Date: January 30, 2018



THE ALLIANCE FOR NUCLEAR RESPONSIBILITY




THE CALIFORNIA LARGE ENERGY CONSUMERS ASSOCIATION




/s/ Rochelle Becker
/s/ Nora Sheriff
By: Rochelle Becker
By: Nora Sheriff
Title: Executive Director
Title: Counsel
Date: January 30, 2018
Date: January 30, 2018

CALIFORNIA STATE UNIVERSITY






CITIZENS OVERSIGHT
/s/ Greg Klatt
/s/ Ray Lutz
By: Greg Klatt
By: Ray Lutz
Title: Attorney for CSU
Title: National Coordinator, Citizens' Oversight Projects
Date: January 30, 2018
Date: January 30, 2018

THE COALITION OF CALIFORNIA UTILITY EMPLOYEES






THE DIRECT ACCESS CUSTOMER COALITION
/s/ Mila Buckner
/s/ Daniel Douglass
By: Mila Buckner
By: Daniel Douglass
Title: Attorney
Title: Counsel
Date: January 30, 2018
Date: January 30, 2018

RUTH HENRICKS
THE OFFICE OF RATEPAYER ADVOCATES
/s/ Maria Severson
/s/ Elizabeth Echols
By: Maria Severson
By: Elizabeth Echols
Title: Attorney for Ruth Henricks
Title: Director
Date: January 30, 2018
Date: January 30, 2018

THE UTILITY REFORM NETWORK
WOMEN’S ENERGY MATTERS
/s/ Mark Toney
/s/ Jean Merrigan
By: Mark Toney
By: Jean Merrigan
Title: Executive Director
Title: Advocate
Date: January 30, 2018
Date: January 30, 2018





17

